Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 3, 2015

                                     No. 04-15-00204-CR

                                    Robert RODRIGUEZ,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

               From the 274th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 13-0979-CR-A
                          Honorable Gary L. Steel, Judge Presiding


                                        ORDER

     Appellee’s motion for extension of time to file their brief is granted. Time is extended to
December 3, 2015.


                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of November, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court